Case 2:19-cv-14394-RLR Document 12 Entered on FLSD Docket 12/23/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 19-CV-14394-ROSENBERG

 GEORGE FRIEDEL & KATHLEEN
 FRIEDEL,

        Plaintiffs,

 v.

 SUN COMMUNITIES, INC.,

       Defendant.
 _____________________________/

        SCHEDULING ORDER AND ORDER REFERRING CASE TO MEDIATION

        Pursuant to the Court’s Order Setting Trial and Order of Requirements at docket entry 7, due

 to the parties’ failure to file a Joint Scheduling Report the Court hereby ORDERS that discovery

 shall begin immediately. The Court also orders the following:

                                  I.       PRETRIAL DEADLINES

        The pretrial deadlines in this case, which shall not be modified absent compelling

 circumstances, are as follows:

        January 10, 2020: Rule 26(a)(1)(A) Initial Disclosures (if not provided earlier).

        January 10, 2020: Deadline to designate a mediator and to schedule a time, date, and place

        for mediation. The Court must be notified of the date of mediation.

        February 24, 2020: Deadline for joinder of additional parties, amended pleadings, and

        motions for class certification.

        April 15, 2020: The parties shall provide opposing counsel with a written list with the

        names and addresses of all primary/initial expert witnesses intended to be called at trial and

        only those primary/initial expert witnesses listed shall be permitted to testify. The parties

        shall also furnish opposing counsel with expert reports or summaries of its expert witnesses’
Case 2:19-cv-14394-RLR Document 12 Entered on FLSD Docket 12/23/2019 Page 2 of 3



         anticipated testimony in accordance with Fed. R. Civ. P. 26(a)(2).1 Within the 30 day period

         following this disclosure, the parties shall make their experts available for deposition. The

         experts’ deposition may be conducted without further Court order.

         May 15, 2020: The parties shall provide opposing counsel with a written list with the names

         and addresses of all rebuttal/responsive expert witnesses intended to be called at trial and

         only those rebuttal/responsive expert witnesses listed shall be permitted to testify. The

         parties shall also furnish opposing counsel with expert reports or summaries of its expert

         witnesses’ anticipated testimony in accordance with Fed. R. Civ. P. 26(a)(2). Within the 30

         day period following this disclosure, the parties shall make their experts available for

         deposition. The experts’ deposition may be conducted without further Court order.

         Note: The above provisions pertaining to expert witnesses do not apply to treating

         physicians, psychologists or other health providers.

         June 15, 2020: All discovery shall be completed.

         July 14, 2020: All Pretrial Motions, including summary judgment motions, Daubert

         motions, and motions in limine shall be filed.                See Order Setting Trial and Order of

         Requirements, sections 11-12.

         August 14, 2020: Mediation must be completed.

         September 14, 2020: Joint Pretrial Stipulation shall be filed. Designations of deposition

         testimony shall be filed. Parties shall also exchange Rule 26(a)(3) witness and exhibit lists.

         September 18, 2020: Counter-designations of deposition testimony and objections to

         designations of deposition testimony shall be filed. Late designations shall not be admissible

         absent exigent circumstances.


 1
   Nothing in this Order shall modify the requirements of the Federal Rules with respect to when an expert summary
 report may be produced in lieu of a full, written expert report; a party may produce a summary expert report only when
 the Federal Rules so permit.
                                                           2
Case 2:19-cv-14394-RLR Document 12 Entered on FLSD Docket 12/23/2019 Page 3 of 3



        September 24, 2020: Objections to counter-designations of deposition testimony and

        responses to objections to designations of deposition testimony shall be filed.

        October 5, 2020: Jury Instructions with proposed verdict forms or Proposed Findings of

        Fact and Conclusions of Law shall be filed. Proposed voir dire questions, if applicable, are

        also due on this date.

                                        II.    MEDIATION

        Pursuant to Local Rule 16.2, this case is referred to mediation as follows:

               a.      Mediation shall be completed by the above stated deadline for completing
                       mediation;

               b.      The parties shall—within the above stated deadline to designate a
                       mediator and to schedule a time, date, and place for mediation—
                       agree upon a mediator and file a Notice with the Court naming the
                       chosen mediator and stating the date, time, and location for which
                       mediation has been scheduled. If the parties are unable to agree upon
                       mediator, they shall ask the Clerk of Court to designate a mediator
                       from the list of certified mediators on a blind random basis;

               c.      Counsel for Plaintiff shall be responsible for coordinating a mediation
                       date, time, and location agreeable to the mediator and all counsel of
                       record;

               d.      Within one (1) day of the mediation conference, the mediator shall
                       file a Mediation Report indicating who attended the mediation and the
                       result thereof; and

               e.      The parties shall refer to the Court’s Order Setting Status Conference,
                       Calendar Call, and Trial Date for instructions on how to proceed after
                       settlement.

        DONE AND ORDERED in Chambers in West Palm Beach, Florida this 23rd day of

 December, 2019.


                                              _______________________________________
                                              ROBIN L. ROSENBERG
                                              UNITED STATES DISTRICT JUDGE

 Copies furnished to: All counsel of record via CM/ECF
                                                   3
